Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 01/21/2021 has been made of record and entered.  Claims 1-3, 5-6, & 8-22 have been amended.  Claims 4 & 7 have been canceled.  Claims 23 & 24 have been added.
	Claims 1-3, 5-6, & 8-24 are currently pending in this application.

Status of Withdrawn Claim(s)
2.	Claims 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/23/2020.
	The claims are not subject to rejoinder because they are drawn to distinct invention or they do not contain the same allowable subject matter as recited in the elected claims.  A reply to this office action must include a cancelation of the nonelected claims since this action is final.

Claim Rejections - 35 USC § 112 (Second Paragraph)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 24 recites the limitation "the OSC”" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
4.	Claims 1-3, 5-6, 8-18, & 23 are allowable over the prior art made of record.  The following is a statement of reason(s) for allowing the claimed subject matter.
	The closest prior art references applied were Klingmann et al. (US 2015/0107228 A1) and Neubauer et al. (US 8,758,695) for the teaching of the claimed emission treatment system; however, these references do not appear to teach the claimed limitation on “wherein the catalyzed particulate filter has as coated porosity that is less than an uncoated porosity of the particulate filter, and wherein the coated porosity is in a range of from 75 to 98% of the uncoated porosity” (as recited in the instant claim 1).
	There is no motivation to combine the teachings of the prior art references together to arrive to the claimed invention.

Response to Applicants’ Arguments
5.	The remarks filed on 01/21/2021 regarding the art rejection(s) made in the last office action have been fully reviewed and considered, and they are found persuasive.  Thus, the rejection(s) made ha(s/ve) been withdrawn.  However, a new ground of rejection made over the newly added claim 24 has been applied.  See section 3 above. 

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
7.	Claims 1-3, 5-6, & 8-24 are pending.  Claims 1-3, 5-6, 8-18, & 23 are allowed.  Claims 19-22 remain withdrawn due to nonelected (distinct) invention(s).  Claim 24 is rejected.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
April 22, 2021